Citation Nr: 0839822	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-00 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
an eye injury, claimed as defective vision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.

This case was remanded by the Board in July 2007 for further 
development and is now ready for disposition.

The veteran testified before the undersigned Veterans Law 
Judge in October 2007.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In November 1970, a claim for conditions of the eyes and 
of the left eye was denied for treatment purposes only.

2.   In a June 1971 rating decision, which was confirmed in 
an August 1972 rating decision, the RO denied a claim of 
entitlement to service connection for defective vision and a 
left eye wound.  The veteran did not timely appeal and those 
decisions became final.

3.   The evidence added to the record since the last final 
denial, when viewed by itself or in the context of the entire 
record, does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim. 




CONCLUSION OF LAW

The evidence received subsequent to the final RO decision is 
not new and material, and the requirements to reopen a claim 
of entitlement to service connection for residuals of an eye 
injury, claimed as defective vision, have not been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (as amended) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA 
determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the 
merits of the veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 
(1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claim in 2004, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, a claim for a condition of the eyes for 
treatment purposes was denied in November 1970.  
Subsequently, the veteran filed a claim of entitlement to 
service connection for defective vision and a left eye wound 
in January 1971.  This claim was denied in a June 1971 rating 
decision on the basis that a chronic eye disability was not 
shown in service.  The evidence of record at the time of the 
June 1971 rating decision included service treatment records, 
a January 1970 Medical Board Report, and a  March 1971 VA 
examination.  

After additional evidence was added, the RO confirmed and 
continued the June 1971 rating decision in an August 1972 
decision.  The veteran did not appeal and the decisions 
became final.  Although the RO identified a left eye wound 
injury, both eyes were considered in the decisions so the 
Board finds that the claim was final as to both eyes.

The veteran filed to re-open his claim in November 2004 for 
both eyes.  In June 2005, the RO denied the claim on the 
basis that no new and material evidence had been submitted.  
The evidence added to the record since the last final denial 
includes numerous private treatment records spanning from the 
early 1990s through March 2005 and two letters from a private 
treating physician.  While new, this evidence is not 
material, as it does not address the critical inquiry, i.e. 
the etiology of the veteran's eye disorder.  Therefore, this 
evidence does not support a claim to reopen.

Next, the veteran has offered several statements as to the 
cause of his eye disorder.  In his November 2004 claim to 
reopen, he indicated that his visual problems started 
immediately after a helicopter crash in July 1969.  He 
further reflected in his August 2005 notice of disagreement 
that he was knocked unconscious after his helicopter was shot 
down and fell 1700 feet, crashing to the ground.  

He additionally stated that he had been advised by his 
ophthalmologist/neurologist that his eye disorder could have 
been caused by a major blow to the head.  The claims file is 
devoid of such a medical opinion.  Further, a lay person's 
account of what a physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

In addition, the veteran submitted two letters, one from each 
of his sisters, asserting that he had received treatment for 
eye problems since the early 1970s.  He also related his 
current eye disorder to the in-service helicopter crash in 
his January 2007 substantive appeal and in testimony given at 
his October 2007 BVA hearing. 

However, the veteran's statements and sworn testimony and his 
sisters' statements, associating his current eye disorder to 
service are not new and material evidence because, as lay 
persons, they are not competent to offer an opinion that 
requires medical expertise, and consequently their statements 
do not constitute new and material evidence to reopen the 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding 
that lay assertions of medical causation cannot serve as a 
predicate to reopen a previously denied claim).  As such, the 
evidence does not support a claim to reopen and the appeal is 
denied.

In sum, the evidence detailed above was not previously before 
the RO.  While "new," the evidence added to the record 
subsequent to the last final RO decision is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim, or raise a 
reasonable possibility of substantiating the claim.  

The veteran's original claim was denied because the RO 
determined that there was no evidence to show that a chronic 
eye disability was incurred during active service.  Such 
evidence remains lacking.  As such, material evidence as 
contemplated under 38 C.F.R. § 3.156(a) has not here been 
received.  Consequently, the request to reopen the previously 
denied claim is denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required 
to look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
April 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Although the RO identified the November 
1970 decision (for treatment purposes only) as the last final 
denial, the Board finds that there is no prejudice to the 
veteran in proceeding to adjudicate the claim.

First, the reason that he was previously denied is identified 
correctly.  That is, he was denied in all three decisions 
(November 1970, June 1971, and August 1972) in essence 
because the evidence showed only a refractory error.  The 
November 1970 decision commented that the induction and 
separation examinations showed defective vision corrected to 
normal and he wore glasses during service.  The June 1971 
rating decision noted that he had a then-current refractive 
error, and the August 1972 rating decision found that the 
evidence was essentially cumulative.

Moreover, the veteran was given information regarding what 
was needed to reopen the claim in the statement of the case.  
Specifically, a December 2006 statement of the case (SOC) 
informed him of the specific criteria under which a claim was 
reopened.  The SOC advised him of the considerations of 
38 C.F.R. § 3.156, explaining that he may reopen his claim 
under certain circumstances and what kind of evidence 
constituted new and material evidence.  Based on the above, 
the veteran could be expected to understand what was needed 
to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to reopen his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, in 
his claim he asserted that his eye disorder had worsened over 
the past two years and that it was related to service.  

Moreover, in the notice of disagreement, he stressed that he 
had no idea that the appeal period for earlier claim had 
expired because it was never explained to him.  He reiterated 
the circumstances surrounding his in-service helicopter crash 
and identified doctors that he had seen after service, 
indicating that those records were not available.  He also 
identified his more recent eye doctors, indicating an 
understanding that he needed new evidence (more current) and 
material evidence (from the eye doctors).

Further, at the hearing before the Board, the veteran 
testified about the recent problems with his eyes and 
identified his current problems.  Based on the above, the 
misidentification of the last final denial date in the VCAA 
notice do not affect the essential fairness of the 
adjudication.  Consequently, the Board finds that adequate 
notice has been provided, as he was informed about what 
evidence was necessary to substantiate the elements required 
to establish service connection that were found insufficient 
in the previous denials.  Therefore, the presumption of 
prejudice in the Kent letter is rebutted.  For this reason, 
no further development is required regarding the duty to 
notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran submitted private treatment 
records.  Further, he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  A specific VA medical 
opinion is not needed to consider whether the veteran has 
submitted new and material evidence but, rather, the Board 
has reviewed all the evidence submitted to the claims file 
since the last final denial.  Therefore, a remand for a VA 
opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for residuals of an eye injury, claimed as 
defective vision is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


